In a proceeding to stay arbitration, petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County, entered October 2, 1975, as, upon reargument, adhered to its original determination which (1) denied the application and (2) directed petitioner to proceed to arbitration of the grievances in dispute. Proceeding remitted to Special Term to hear and report on the issue of whether the so-called "side agreement” excluded the current items in dispute from arbitration. Special Term is to file its report with all convenient speed. The appeal is held in abeyance in the interim. The resolution of this issue is necessary for the proper determination of the appeal. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.